NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-50017

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00397-PA-1

 v.
                                                MEMORANDUM*
SHOWNEE SHON SMITH,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Shownee Shon Smith appeals from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Smith contends that the district court erred by treating U.S.S.G. § 1B1.13 as



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the applicable policy statement. While the district court appears to have treated

§ 1B1.13 as binding in violation of United States v. Aruda, 993 F.3d 797, 802 (9th

Cir. 2021), the district court also concluded that relief was unwarranted in light of

the 18 U.S.C. § 3553(a) factors. The record belies Smith’s contention that the

court’s conclusion regarding the § 3553(a) analysis was informed by § 1B1.13.

Thus, any Aruda error does not warrant remand and we need not reach Smith’s

arguments that he demonstrated extraordinary and compelling reasons for relief.

See United States v. Keller, 2 F.4th 1278, 1284 (9th Cir. 2021) (district court may

deny compassionate release on the basis of the § 3553(a) factors alone).

       Smith’s challenges to the district court’s § 3553(a) analysis are also

unavailing. Though the court incorporated its § 3553(a) analysis from Smith’s

original sentencing, it applied the factors anew in concluding that “granting

compassionate release would undermine [the] 3553 factors.” Moreover, the record

reflects that the court considered Smith’s mitigating arguments and circumstances,

including his rehabilitative efforts, and adequately explained its decision. See

Chavez-Meza v. United States, 138 S. Ct. 1959, 1965 (2018). Finally, the district

court did not abuse its discretion in concluding that relief was unwarranted,

particularly in light of the seriousness of Smith’s offense. See Aruda, 993 F.3d at

799 (stating standard of review); United States v. Robertson, 895 F.3d 1206, 1213

(9th Cir. 2018) (district court abuses its discretion only if its decision is illogical,


                                            2                                      21-50017
implausible, or not supported by the record).

      AFFIRMED.




                                         3      21-50017